DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AFTER ALLOWANCE UNDER 37 C.F.R § 1.114, filed April 7, 2022.  
Allowable Subject Matter
Claims 1, 3, 4, 6, 8 and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
           Regarding claim 1, the cited prior art fails to disclose or suggest Applicant's
information processing system including an information processing apparatus comprising circuitry configured to “receive the first identification information and the second identification information; and cause a device associated with a combination of the first identification information and the second identification information to execute, from among a plurality of processes for providing a service that can be executed by the information processing apparatus, a registered process determined based on the first identification information and the second identification information,” in combination with each of the other limitations recited in the claim.
           Claims 3 and 4 depend from claim 1.
           Claim 6, drawn to an information processing method, similarly recites the
allowable subject matter of claim 1.
           Regarding claim 8, the cited prior art fails to disclose or suggest Applicant's
information processing system including circuitry of the information processing apparatus configured to “receive identification information acquired by a terminal from outside; and cause the intermediation apparatus to execute, from among a plurality of processes for providing a service that can be executed by the information processing apparatus, a registered process determined based on a combination of the identification information received by the information processing apparatus and the intermediation apparatus, and wherein the intermediation apparatus executes the process to control the device,” in combination with each of the other limitations recited in the claim.
 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including circuitry configured to “receive, from a terminal, via a network, first identification information acquired by the terminal from outside and second identification information for identifying a user of the terminal; and cause a device associated with a combination of the first identification information and the second identification information to execute, from among a plurality of processes for providing a service that can be executed by the information processing apparatus, a registered process determined based on the first identification information and the second identification information.” 
 	Claims 11-17 depend from claim 10.
 	Claim 18, drawn to an information processing method, similarly recites the allowable subject matter of claim 10.
 	Claims 19-25 depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677